                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


___________________________________________
JAMMIE SHOCKEY,                             :            CIVIL ACTION
                                            :
                  Plaintiff,                :
                                            :
            v.                              :            No. 16-6536
                                            :
CAROLYN W. COLVIN, ET AL.,                  :
                                            :
                  Defendants.               :
___________________________________________ :

                                          ORDER

       AND NOW, this 11th day of October, 2018, upon consideration of Plaintiff’s Brief and

Statement of Issues in Support of Request for Review (Doc. No. 11), the Commissioner’s

Response (Doc. No. 12), the Administrative Record (Doc. No. 8), and the Report and

Recommendation of United States Magistrate Judge Lynne A. Sitarski (Doc. No. 15), to which

no objections were filed, it is hereby ORDERED that:

   1. The Report and Recommendation is APPROVED and ADOPTED;

   2. Plaintiff’s Request for Review is GRANTED; and

   3. The matter is REMANDED to the Commissioner pursuant to sentence four of 42 U.S.C.

       § 405(g) for further proceedings consistent with the Report and Recommendation.



                                                          BY THE COURT:


                                                         /s/ Mitchell S. Goldberg

                                                         MITCHELL S. GOLDBERG, J.
